Case 1:19-cv-01573-WFK-RML Document 1-1 Filed 03/19/19 Page 1 of 17 PagelD #: 3

EXHIBIT “A”
mSCEE SCC ie i OT ™ FEI/19 Page.2. Ol Af NeSebP 0$/01/201

 

SUPREME COURT OF THE STATE OF NEW YORK Index No.:

 

COUNTY OF KINGS
X SUMMONS
BRANDON WILSON, Plaintiff designates Kings
County as the Place of Trial
Plaintiff,
Basis of venue is
-against- Plaintiffs residence

MAVERICK TRANSPORTATION, LLC.,

MAVERICK TRANSPORTATION INC. a/k/a Plaintiff resides at
MAVERICK USA, INC., TIMOTHY HALL 263 Vermont Street
Brooklyn, New York
Defendants.
4

 

TO THE ABOVE NAMED DEFENDANTS:

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a copy of
your answer on the Plaintiff's Attorney(s) within 20 days after the service of this summons,
exclusive of the day of service of this summons, or within 30 days after the service of this
summons is complete if this summons is not personally delivered to you within the State of New
York. In case of your failure to appear to answer, judgment will be taken against you by default for
the relief demanded in the complaint, together with the costs of this action.

Dated: Brooklyn, New York
May Ist, 2018

Yours, etc.,

Cte

BIGNELL LAW, PLLC.
Attorneys for Plaintiff

474 Marcus Garvey Boulevard
Brooklyn, New York 11216
Phone: (800) 337-6664

Fax: (800) 576-6161

 

Defendants’ Addresses:

MAVERICK TRANSPORTATION, LLC.
MAVERICK TRANSPORTATION, INC.
a/k/a MAVERICK USA, INC.

C/O C T Corporation System

111 Eighth Avenue

13" Floor

New York, New York 10011

Tonf 164
 

” Reset 08 01/201

TIMOTHY HALL
6032 Pleasant Ridge Road
Knoxville, Tennessee 37912

SEND TO YOUR INSURANCE COMPANY PROMPTLY

QV RF 16
ee a bo

‘YSCEF DOC. “NO. i #EH19 Paget tA hagel 801/201

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

x
BRANDON WILSON,
Index No.:
Plaintiff,
VERIFIED COMPLAINT
-against-

MAVERICK TRANSPORTATION, LLC.,
MAVERICK TRANSPORTATION INC. a/k/a
MAVERICK USA, INC. and TIMOTHY HALL,

Defendants.
x

 

Plaintiff, BRANDON WILSON by his attorneys BIGNELL LAW, PLLC. complaining of
the defendants herein, respectfully alleges, upon information and belief, as follows:

1. That at all times herein mentioned, plaintiff, BRANDON WILSON was and still is a
resident of the County of Kings, City and State of New York.

2. That at all times herein mentioned defendant, TIMOTHY HALL was and still is a resident of
the City of Knoxville and State of Tennessee.

3. That at all times herein mentioned, defendant, MAVERICK TRANSPORTATION, LLC. was
and still is a domestic corporation duly organized and existing under and by virtue of the laws
of the State of New York.

4. That at all times mentioned herein, defendant, MAVERICK TRANSPORTATION, LLC. was
and still is a foreign corporation duly organized and existing under and by virtue of the laws of
a state other than the State of Arkansas but licensed to do business within the State of New
York,

5. That at all times mentioned herein, defendant, MAVERICK TRANSPORTATION, LLC. was

and is a business entity duly organized and existing pursuant to the laws of the State of

Q nf 164
 

10.

Arkansas.

That at all times mentioned herein, defendant, MAVERICK TRANSPORTATION, LLC. was
and is a business entity duly organized and existing pursuant to the laws of a state other than
the State of New York but doing business within the State of New York.

That at all times mentioned herein, defendant MAVERICK TRANSPORTATION, LLC. was
and is a partnership duly organized and existing pursuant to the laws of the State of Arkansas.
That at all times herein mentioned, defendant MAVERICK TRANSPORTATION, LLC. was
and still is a limited liability company duly organized and existing pursuant to the laws of the
State of Arkansas.

That at all times herein mentioned, defendant, MAVERICK TRANSPORTATION, INC. a/k/a
MAVERICK USA, INC. was and still is a domestic corporation duly organized and existing
under and by virtue of the laws of the State of New York.

That at all times mentioned herein, defendant, MAVERICK TRANSPORTATION, INC. a/k/a
MAVERICK USA, INC. was and still is a foreign corporation duly organized and existing
under and by virtue of the laws of a state other than the State of Arkansas but licensed to do

business within the State of New York.

11. That at all times mentioned herein, defendant, MAVERICK TRANSPORTATION, INC. a/k/a

12.

MAVERICK USA, INC. was and is a business entity duly organized and existing pursuant to
the laws of the State of Arkansas.

That at all times mentioned herein, defendant, MAVERICK TRANSPORTATION, INC. a/k/a
MAVERICK USA, INC. was and is a business entity duly organized and existing pursuant to
the laws of a state other than the State of New York but doing business within the State of New

York.

A nt 16

THIS Page ecBh dy AC oS /01/201
 

— DOS NO. 1 ) 19 Page 6. Of iG FAgelR (8 701/201

13.

14.

15.

16.

17.

18.

19,

20.

21,

22.

That at all times mentioned herein, defendant MAVERICK TRANSPORTATION, INC. a/k/a
MAVERICK USA, INC. was and is a partnership duly organized and existing pursuant to the
laws of the State of Arkansas.

That at all times herein mentioned, defendant MAVERICK TRANSPORTATION, INC. a/k/a
MAVERICK USA, INC. was and still is a limited liability company duly organized and
existing pursuant to the laws of the State of Arkansas.

Defendant, TIMOTHY HALL, was and is an agent, servant and/or employee of defendant,
MAVERICK TRANSPORTATION LLC.

At all times hereinafter mentioned, defendant, TIMOTHY HALL, was acting within the course
and scope of his employment with defendant, MAVERICK TRANSPORTATION LLC.

That at all times herein mentioned defendant, MAVERICK TRANSPORTATION LLC. is
liable under the doctrine of respondent superior.

Defendant, TIMOTHY HALL, was and is an agent, servant and/or employee of defendant,
MAVERICK TRANSPORTATION INC. a/k/a MAVERICK USA INC.

At all times hereinafter mentioned, defendant, TIMOTHY HALL, was acting within the course
and scope of her employment with defendant, MAVERICK TRANSPORTATION INC. a/k/a
MAVERICK USA, INC.

That at all times herein mentioned defendant, MAVERICK TRANSPORTATION INC. a/k/a
MAVERICK USA INC. is liable under the doctrine of respondent superior.

That at all times hereinafter mentioned defendant, MAVERICK TRANSPORTATION, LLC.
was the owner of a 2015 Freightliner motor vehicle bearing Indiana State Registration Number

2164533 for the year 2017.

Upon information and belief, that at all times and places hereinafter mentioned, the defendant,

BRD af 164
 

fH19 Page /

RucB i vy ASEH

Ce 03 01/201

TIMOTHY HALL, was the operator of the aforesaid motor vehicle bearing Indiana State
Registration Number 2164533.

23. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MAVERICK TRANSPORTATION, LLC. was the lessee of the aforesaid motor vehicle
bearing Indiana State Registration Number 2164533.

24. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MAVERICK TRANSPORTATION, LLC. was the lessor of the aforesaid motor vehicle
bearing Indiana State Registration Number 2164533.

25. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MAVERICK TRANSPORTATION, LLC. maintained the aforesaid motor vehicle bearing
Indiana State Registration Number 2164533.

26. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MAVERICK TRANSPORTATION, LLC. managed the aforesaid motor vehicle bearing
Indiana State Registration Number 2164533.

27. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MAVERICK TRANSPORTATION, LLC. controlled the aforesaid motor vehicle bearing
Indiana State Registration Number 2164533.

28. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MAVERICK TRANSPORTATION, LLC. inspécted the aforesaid motor vehicle bearing
Indiana State Registration Number 2164533.

29. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MAVERICK TRANSPORTATION, LLC. repaired the aforesaid motor vehicle bearing

Indiana State Registration Number 2164533.

GB nF 16
 

YSCEF post NO. 1 9 Page Be bed asl bet 69/01/201

30. That on November 15th, 2017, and at all times hereinafter mentioned defendant, TIMOTHY
HALL operated the aforementioned motor vehicle with the express permission of the
defendant, MAVERICK TRANSPORTATION, LLC.

31. That on November 15th, 2017, and at all times hereinafter mentioned defendant, TIMOTHY
HALL operated the aforementioned motor vehicle with the express consent of the defendant,
MAVERICK TRANSPORTATION, LLC.

32. That on November 15th, 2017, and at all times hereinafter mentioned defendant, TIMOTHY
HALL operated the aforementioned motor vehicle with the express knowledge of the
defendant, MAVERICK TRANSPORTATION, LLC.

33. That on November 15th, 2017, and at all times hereinafter mentioned defendant, TIMOTHY
HALL operated the aforementioned motor vehicle with the implied permission of the
defendant, MAVERICK TRANSPORTATION, LLC.

34. That on November 15th, 2017, and at all times hereinafter mentioned defendant, TIMOTHY
HALL operated the aforementioned motor vehicle with the implied consent of the defendant,
MAVERICK TRANSPORTATION, LLC.

35. That on November 15th, 2017, and at all times hereinafter mentioned defendant, TIMOTHY
HALL operated the aforementioned motor vehicle with the implied knowledge of the
defendant, MAVERICK TRANSPORTATION, LLC.

36. That at all times hereinafter mentioned defendant, MAVERICK TRANSPORTATION, INC.
a/k/a MAVERICK USA, INC. was the owner of a 2015 Freightliner motor vehicle bearing
Indiana State Registration Number 2164533 for the year 2017.

37. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,

MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA, INC. was the lessee of the

Tanf 164
 

elD #:

‘YSCEF DOC. NO. 1 RECEIVED RYSCEF:

38.

39.

40.

41.

42.

43,

44,

45.

aforesaid motor vehicle bearing Indiana State Registration Number 2164533.

Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA, INC. was the lessor of the
aforesaid motor vehicle bearing Indiana State Registration Number 2164533.

Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA, INC. maintained the
aforesaid motor vehicle bearing Indiana State Registration Number 2164533.

Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA, INC. managed the
aforesaid motor vehicle bearing Indiana State Registration Number 2164535.

Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA, INC. controlled the
aforesaid motor vehicle bearing Indiana State Registration Number 2164533.

Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA, INC. inspected the
aforesaid motor vehicle bearing Indiana State Registration Number 2164533.

Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
MAVERICK. TRANSPORTATION, INC. a/k/a MAVERICK USA, INC. repaired the
aforesaid motor vehicle bearing Indiana State Registration Number 2164533.

That on November 15th, 2017, and at all times hereinafter mentioned defendant, TIMOTHY
HALL operated the aforementioned motor vehicle with the express permission of the
defendant, MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA, INC.

That on November 15th, 2017, and at all times hereinafter mentioned defendant, TIMOTHY

Q nf 164

dey01/201
 

YSCEF DOC. NO.

46.

47.

48.

49.

50,

S1.

52.

HALL operated the aforementioned motor vehicle with the express consent of the defendant,
MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA, INC.

That on November 15th, 2017, and at all times hereinafter mentioned defendant, TIMOTHY
HALL operated the aforementioned motor vehicle with the express knowledge of the
defendant, MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA, INC.

That on November 15th, 2017, and at all times hereinafter mentioned defendant, TIMOTHY
HALL operated the aforementioned motor vehicle with the implied permission of the
defendant, MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA, INC.

That on November 15th, 2017, and at all times hereinafter mentioned defendant, TIMOTHY
HALL operated the aforementioned motor vehicle with the implied consent of the defendant,
MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA, INC.

That on November 15th, 2017, and at all times hereinafter mentioned defendant, TIMOTHY
HALL operated the aforementioned motor vehicle with the implied knowledge of the
defendant, MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA, INC.

Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
TIMOTHY HALL, was the lessee of the aforesaid motor vehicle bearing Indiana State
Registration Number 2164533.

Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
TIMOTHY HALL, was the lessor of the aforesaid motor vehicle bearing Indiana State
Registration Number 2164535.

Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
TIMOTHY HALL, maintained the aforesaid motor vehicle bearing Indiana State Registration

Number 2164533.

Q Af 14

a CRM rer PUSTETITS Pade 40 OF ho AeUR 0b701/201
 

YSCEF DOC. NO. 1 - RECEIVED N

#29 Page 11 of 17 Pa agelD #: 1

53. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
TIMOTHY HALL, managed the aforesaid motor vehicle bearing Indiana State Registration
Number 2164533.

54. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
TIMOTHY HALL, controlled the aforesaid motor vehicle bearing Indiana State Registration
Number 2164533

55. Upon information and bélief, that at all times and places hereinafter mentioned, the defendant,
TIMOTHY HALL, inspected the aforesaid motor vehicle bearing Indiana State Registration
Number 2164533.

56. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,
TIMOTHY HALL, repaired the aforesaid motor vehicle bearing Indiana State Registration
Number 2164533.

57. Upon information and belief, that at all times and places hereinafter mentioned, the plaintiff
was an owner and operator of a motor vehicle bearing New York State Registration Number
GSH2784.

58. That at all times and places hereinafter mentioned, Atlantic Avenue at or near its intersection
with Hendrix Street, in the County of Kings, City and State of New York, was and still is a
public street/highway in common use of the residents of the City and State of New York and
others.

59. That on November 15th, 2017, plaintiff, BRANDON WILSON, was lawfully and properly in a
motor vehicle at the above-mentioned location.

60. Upon information and belief, that at all times and places hereinafter mentioned, the defendant,

TIMOTHY HALL was solely responsible for the proper and prudent operation, management,

TN Af 164

CEP: ob701/201
 

YSCEF Doe NO. 1 9 Page 42 Of i RagelR FokFo1/201

maintenance and control of his aforesaid motor vehicle.

61. That on November 15th, 2017, at the aforementioned location, the aforesaid motor vehicle
owned by defendant, MAVERICK TRANSPORTATION, LLC. and operated by defendant,
TIMOTHY HALL struck the motor vehicle owned and operated by plaintiff.

62. That on November 15th, 2017, at the aforementioned location, the aforesaid motor vehicle
owned by defendant, MAVERICK TRANSPORTATION, LLC. and operated by defendant,
TIMOTHY HALL came into contact with the motor vehicle owned and operated by plaintiff.

63. That on November 15th, 2017, at the aforementioned location, the aforesaid motor vehicle
owned by defendant, MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA,
INC. and operated by defendant, TIMOTHY HALL struck the motor vehicle owned and
operated by plaintiff.

64. That on November 15th, 2017, at the aforementioned location, the aforesaid motor vehicle
owned by defendant, MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA,
INC. and operated by defendant, TIMOTHY HALL came into contact with the motor vehicle
owned and operated by plaintiff.

65. That on or about November 15th, 2017, at approximately 11:00 AM the subject motor vehicle
owned by defendant, MAVERICK TRANSPORTATION, LLC., operated, managed,
maintained, controlled, inspected and repaired by defendant, TIMOTHY HALL violently
collided and came in contact with a motor vehicle owned, operated, managed, maintained,
controlled, inspected and repaired by plaintiff causing the plaintiff to sustain serious and
permanent injuries as hereinafter alleged.

66. That on or about November 15th, 2017, at approximately 11:00 PM the subject motor vehicle

owned by defendant, MAVERICK TRANSPORTATION, INC. a/k/a MAVERICK USA,

11 anf 14
 
 
 
 

ao et ee

YSCEF Doe NO. 1 TET TUGTTIS er USTTSITY Page 4.0t hp hagelh 7 ob901/201

67.

68.

69,

70,

 

INC., operated, managed, maintained, controlled, inspected and repaired by defendant,
TIMOTHY HALL violently collided and came in contact with a motor vehicle in which
plaintiff was a passenger owned, operated, managed, maintained, controlled, inspected and
repaired by the plaintiff causing the plaintiff to sustain serious and permanent injuries as
hereinafter alleged.

That as a result thereof, the plaintiff, was caused to sustain severe and serious injuries.

That the aforesaid occurrence was caused by reason of the carelessness, recklessness and
mesligcuce of the defendant, TIMOTHY HALL in operation, maintenance, management and
control of his aforesaid automobile without any negligence on the part of the plaintiff
contributing thereto.

That the plaintiffs said injuries and damages were caused by the reckless, carelessness and
negligence of the defendant, TIMOTHY HALL in negligent operation of the aforesaid motor
vehicle, without any fault of negligence on the part of the plaintiff contributing thereto in any
manner, and said injuries are severe and permanent.

That as a result of the aforesaid occurrence, the plaintiff, was rendered sick, sore, lame and
disabled and has remained so since the said occurrence. He has sustained nervous shock and
continues to suffer mental anguish and great physical pain. He has been compelled to undergo
medical aid, treatment and attention and expand money and incur obligations for physicians’
services, medical and hospital expenses for the care and treatment of his injuries; and upon
information and belief, he will be compelled to expend additional sums of money and incur
further obligations in the future for additional physicians’ services, medical and hospital
expenses for the further care and treatment of his injuries. He has been incapacitated from

attending to his usual duties, functions, occupations, vocations and avocations, and in other

TO AF 164
  

| i ae oo ey

Ca OFS Ri SCUTTE =F ##9 Page 14 of 17 PagelD #: 16
YSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/01/2011

ways he was damaged, and upon information and belief may be so incapacitated in the future
and will suffer pecuniary losses.

71. That the plaintiff, BRANDON WILSON, sustained serious injuries and economic loss greater
than basic economic loss as to satisfy the exceptions of Sections 5102 and 5104 of the
Insurance Law.

72. Upon information and belief, that this action falls within one or more of the exceptions
enunciated in Section 1601 and 1602 of the New York CPLR.

73. That plaintiffis not seeking to recover any damages for which plaintiff has been reimbursed by
no-fault insurance and/or for which no-fault insurance is obligated to reimburse plaintiff.
Plaintiff is only seeking to recover those damages not recoverable through no-fault insurance
under the facts and circumstances in this action.

74. The plaintiff was caused to sustain and incur medical bills and out-of-pocket expenses in a sum
which exceeds the jurisdictional limitations of all lower courts which would otherwise have
jurisdiction over this action.

75. That by reason of the foregoing, plaintiff, BRANDON WILSON, has been damaged in the
sum which exceeds the jurisdictional limitations of all lower courts which would otherwise
have jurisdiction over this action.

WHEREFORE, the plaintiff, BRANDON WILSON, demands judgment against the
defendants, MAVERICK TRANSPORTATION, LLC., MAVERICK TRANSPORTATION INC.
a/k/a MAVERICK USA, INC. and TIMOTHY HALL, in an amount which exceeds the
jurisdictional limitations of all lower courts which would otherwise have jurisdiction over this
action: together with the interest, costs and disbursements.

Dated: Brooklyn, New York
May 1°. 2018

12 anf 16
 

SS CEE FOS SARL BécurtentE i Feeosvfa7z#9 «=Page 15 of 1
RECEIVE

‘YSCEF DOC. NO.

TO:

1

Yours etc.,

Cte

BIGNELL LAW, PLLC.
Attorneys for Plaintiff

474 Marcus Garvey Boulevard
Brooklyn, New York 11216
Phone: (800) 337-6664

Fax: (800) 576-6161

 

MAVERICK TRANSPORTATION, LLC.
MAVERICK TRANSPORTATION, INC.
a/k/a MAVERICK USA, INC.

C/O C T Corporation System

111 Eighth Avenue

13" Floor

New York, New York 10011

TIMOTHY HALL

6032 Pleasant Ridge Road
Knoxville, Tennessee 37912

TA Af 164
 

"cena Doe. or 1 — * 9 Page 16 of 17 Pagel) #48 54/201

VERIFICATION

STATE OF NEW YORK )

» )ss:
COUNTY OF KZWVE® 5

  

I, the undeysigned, being duly sworn depose and © ~ )
Sif fr . : . a A het:
é ftSPim oss action, | have read the foregoing fest hte Prd
éi---t/ and know the contents thereof. The content is true to my on

knowledge except as to matters therein stated to be alleged upon information and belief,
and as to those matters I believe them to be true.

fe

Swor ‘ore me this

. PP vss CU nf
U. Wdiaghi 2

Notary Public

 

 

CLERONICA NIEVES

ommissioner of Deeds

City of New York ~ No, 2614162
Cert. Filed in Kings County
Comm. Expires July 1, 2019

TR AF 16
   
 

te tet ee =

YSCEF Do NO. 1 g Page heb h NS EER 0S %01/201

Index No.:

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF KINGS
x

 

BRANDON WILSON,
Plaintiff,
~against -
MAVERICK TRANSPORTATION, LLC.,
MAVERICK TRANSPORTATION INC. a/k/a
MAVERICK USA, INC. and TIMOTHY HALL,

Defendants.

 

 

SUMMONS AND VERIFIED COMPLAINT

 

BIGNELL LAW, PLLC.
Attorneys for Plaintiff
474 Marcus Garvey Boulevard
Brooklyn, New York 11216
Phone: (800) 337-6664
Fax: (800) 576-6161

Ta nf 1€
